Name: Council Regulation (EEC) No 4054/89 of 19 December 1989 allocating , for 1990, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 12 . 89 Official Journal of the European Communities No L 389/65 COUNCIL REGULATION (EEC) No 4054/89 of 19 December 1989 allocating, for 1990, Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is for the Community to lay down, under the terms of Article 3 of Regulation (EEC) No 170/ 83 , the conditions subject to which these catch quotas may be used by Community fishermen; Whereas , to ensure efficient management of the catch possibilities available, they should be shared out among the Member States by means of quotas in accordance with Article 4 of Regulation (EEC) No 170/ 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 5), as amended by Regulation (EEC) No 3483 / 88 (6), Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (3 ), and the Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the Home Rule Government of Greenland , on the other (4), establish the catch quotas allocated to the Community in Greenland waters ; Whereas these catch quotas may be used by vessels not flying the flag of a Member State of the Community to the extent that this is necessary for the proper functioning of the fisheries agreements which the Community has concluded with third countries ; Whereas the Community shall inform the authorities responsible for Greenland of its reaction to offers regarding supplementary catch possibilities referred to in Article 8 of the Agreement on fisheries not later than six weeks after receipt of the offer ; HAS ADOPTED THIS REGULATION: Article 1 For 1990, the allocation of the Community catch quotas in Greenland waters shall be as set out in the Annex . Article 2 Should the authorities responsible for Greenland make an offer regarding supplementary catch possibilities referred to in Article 8 of the Agreement on fisheries, the Council shall , acting by a qualified majority on a proposal from the Commission, take a decision on that offer within six weeks of receipt thereof. Article 3 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. » Done at Brussels , 19 December 1989. For the Council The President J. MELLICK ( 1 ) QJ No L 24, 27 . 1 . 1983 , p. 1 . (2) OJ No L 302, 15 . 11 . 1985 , p. 1 . (3 ) OJ No L 29, 1 . 2. 1985 , p. 9 . (4) See page 83 of this Official Journal; (5 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . (6 ) OJ No L 306 , 11 . 11 . 1988 , p. 2 . 30. 12 . 89No L 389/ 66 Official Journal of the European Communities ANNEX Allocation of Community catch quotas in Greenland waters for 1989 Species Geographicalregion Community catch quotas (tonnes) Quotas allocated to Member States (tonnes) Amounts allocated to Norway (tonnes) (shown for information only) Faroese quotas in Greenland waters according to EC/Greenland Fisheries Protocol (') (tonnes) (shown for information only) 1 2 -3 4 5 6 Cod NAFO 0/ 1 ICES XIV/V 16 000 15 000 Germany United Kingdom Germany United Kingdom 12 320 3 680 13 040 1 960 Redfish NAFO 0/ 1 ICES XIV/V 5 500 46 820 Germany United Kingdom Germany France United Kingdom 5 395 105 46 270 330 220  500 Greenland halibut NAFO 0/ 1 ICES XIV/V 1 850 3 750 Germany United Kingdom Germany United Kingdom 1 575 75 3 375 175 200 (2) 200 (2) 150 150 Halibut NAFO 0 / 1 200  200 (2) Deep-water prawns NAFO 0 / 1 ICES XIV/V 730 3 620 Denmark France Denmark France 365 365 560 560 2 500 270 (3 ) 880 Catfish NAFO 0/ 1 2 000 Germany 2 000  Blue whiting ICES XIV/V 30 000 Denmark France .Germany 3 000 3 000 24 000 - Capelin ICES XIV/V 30 000 Community 30000 10 000 ( 2 ) (!) These Faroese quotas are additional to the Community catch quotas and form part of the fishery arrangement for 1990 agreed on by the Community and the Faroe Islands . (2 ) To be fished only by long-liners . (3 ) South of 68 °N in NAFO 0/1 .